                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                                 5:18-cv-00181-FDW


GREGORY JONES,                            )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                           ORDER
                                          )
JEFFREY E. RICKMAN, et al.,               )
                                          )
                  Defendants.             )
__________________________________________)

       THIS MATTER is before the Court on Plaintiff’s “Motion for Discovery” [Doc. 65],

Plaintiff’s “Motion for Legal Aid” [Doc. 66], and a Motion to Withdraw as Counsel by North

Carolina Prisoner Legal Services (NCPLS) attorney, Mani Dexter [Doc. 67].

       Pro Se Plaintiff Gregory H. Jones (“Plaintiff”) is a prisoner of the State of North Carolina

currently incarcerated at Pender Correctional Institution in Burgaw, North Carolina. Plaintiff filed

a Complaint under 42 U.S.C. § 1983 on November 13, 2018. [Doc. 1]. Plaintiff filed an Amended

Complaint on June 14, 2019 [Doc. 16], which survived initial review [Doc. 17]. On August 30,

2019, Plaintiff accepted the assistance of the NCPLS to represent him during the discovery phase

of these proceedings. [Doc. 33]. On October 23, 2019, NCPLS Attorney Mani Dexter filed a

notice of appearance in this matter “for the limited purpose of assisting Plaintiff … with conducting

discovery.” [Doc. 57].

       Plaintiff now files a “Motion for Discovery” with the Court in which he states, “NCPLS

Attorney Mani Dexter does not represent me. He or she refused to speak with me, follow

instructions, or help with what I actually need.” [Doc. 65]. Plaintiff then recites various discovery

items he presumably seeks from Defendants in this matter. [Id.].
        The Court will deny Plaintiff’s Motion for Discovery. Discovery requests should not be

filed with the Court. Discovery materials should only be exchanged between the parties. All

future discovery requests must be served on the opposing party. Plaintiff is instructed to review

the terms of the PTOCMP entered by this Court. [See Doc. 56 at 2].

        As for Plaintiff’s motion for legal aid, Plaintiff contends that his attorney, Mani Dexter,

who has been appointed to represent Plaintiff for the purpose of conducting discovery in this

matter, “refuses to help” Plaintiff find an expert witness. [Doc. 66]. Plaintiff attached to his

motion a letter that he received from Attorney Dexter in which Attorney Dexter advises Plaintiff

that the NCLPS is unable to assist Plaintiff in finding an expert witness for Plaintiff’s case. [Id. at

4]. Contrary to Plaintiff’s assertion that the NCPLS “refuses to help” him, the Court recognizes

that assisting Plaintiff to locate an expert may be outside the scope of NCPLS’ current

representation of Plaintiff. [See Doc. 56 at 3-4]. As the Court has previously advised Plaintiff, he

“may move at the appropriate time for an extension of the discovery period to find, retain and

designate an expert witness, if he so chooses.” [Doc. 64 at 2]

        Plaintiff also states that he is “the only party in this case who cannot electronically file,

make copies, do legal research for memoranda of law the court requires, or meet deadlines of 14,

7, or 3 days” because “[s]nail mail takes about a week in each direction.” [Id.]. Plaintiff requests,

therefore, that the Court order Defendants Lassiter and Hooks to allow him to have “a computer

with internet access, printer, copier, scanner, and storage discs for other files.” [Id. at 2]. Plaintiff

states he can pay for the equipment himself and that digital files would eliminate the “’fire and

storage’ hazard excuse for denying or confiscating [his] legal materials.”1 [Id. at 3].

        The Court will deny Plaintiff’s motion. Plaintiff cites no legal basis for allowing Plaintiff


1
 Plaintiff makes several other complaints in his motion but does not appear to request any particular relief
relative to those complaints. The Court, therefore, does not address them further.
                                                     2
to his own personal computer equipment and accessories available for his use, whether he can

personally supply or finance them or not, and the Court is aware of none. The Court has already

addressed Plaintiff’s previous request for Internet access. [See Doc. 64 at 2]. Further, should

Plaintiff need any deadlines enlarged to accommodate the requirement that he mail, rather than

electronically file, any documents, he may also move the Court accordingly.

       Next, as to Attorney Dexter’s motion to withdraw as counsel in this case, as grounds,

counsel states that in Plaintiff’s Motion for Discovery [Doc. 65], he states “NCPLS Attorney Mani

Dexter does not represent [him].” [Doc. 67 at 2]. Attorney Dexter also notes that, in Plaintiff’s

Motion for Legal Aid, Plaintiff included examples of various ways in which Plaintiff believed

Attorney Dexter has denied Plaintiff assistance. [Id.]. Further, Attorney Dexter states that, on a

recent telephone call with Plaintiff to confirm Plaintiff’s intentions, Plaintiff indicated that he

would conduct his own discovery and that he did not need assistance from the NCPLS. [Id.].

       The Court will grant Attorney Dexter’s motion to withdraw as counsel for the reasons

stated in Attorney Dexter’s motion and because Plaintiff’s own submissions to the Court reflect

that he no longer considers Attorney Dexter his attorney.

       IT IS, THEREFORE, ORDERED that:

       (1) Plaintiff’s “Motion for Discovery” [Doc. 65] is DENIED.

       (2) Plaintiff’s “Motion for Legal Aid” [Doc. 66] is DENIED.

       (3) Plaintiff’s Motion to Withdraw as Counsel [Doc. 67] is GRANTED.

                                                Signed: December 18, 2019




                                                3
